This is an action for refund of inheritance taxes erroneously paid into the State Treasury in the estate of Arthur Dixon, deceased. Briefly, the facts in the case, which are admitted by the Attorney General, are as follows: Arthur Dixon died testate, October 26th, 1917, a resident of Cook County, this State, and George W. Dixon was appointed executor. In due time the County Judge of said county entered an order assessing an inheritance tax of fifty-three thousand, nine hundred and 64/100 dollars in said estate, which amount less 5% was within the six months paid into the County Treasury to-wit: $51,205.61, Pursuant to proper proceedings thereafter in the County Court, of which the Attorney General had due notice, an order was made modifying the original order of assessment by reason a failure to deduct the federal estate tax in original compensation. The tax as assessed by the latter order entered October 22, 1919, is forty-seven thousand seven hundred fifty-two and 21/100 dollars. By reason of the payment of the assessment within six months of the decedent’s death, the exact amount of the tax due, by reason of'the order of modification is forty-five thousand three hundred sixty-four and 60/100 dollars, making an over-payment of taxes of five thousand eight hundred forty-one and 01/100 dollars, which the State consents to this refund. The Court accordingly awards claimant the sum of five thousand eight hundred forty-one and 01/100 dollars.